The defendant, Fitzhugh Miller, appeals from a judgment of conviction for an attempt to commit an illegal abortion. Appellant and his wife were jointly indicted and tried. An appeal taken by the wife has been withdrawn. A female employee of the District Attorney’s office and a State trooper acting as agents and detectives, posing as man and wife, went to defendants’ residence and aslfed that the woman be aborted. Appellant and his wife conversed with the agents upon the subject and appellant participated in fixing the date when the illegal act would be performed by the wife and told the female agent that the matter would not be painful. The agents returned at the agreed time, found appellant and his wife, and the latter began preparations for the operation which were interrupted by the arrival of other officers. Judgment of conviction affirmed. Hill, P. J., Bliss, Heffernan and Schenek, JJ., concur.